Title: To George Washington from Lund Washington, 1 October 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon Octbr 1st 1783.
                        
                        Since my last I have Received two of your Letters the 13th and 20th of Septmbr. I did
                            not write by the last Post because I did not return in time from visiting your Tenants, I have not been able to Collect
                            one shillg from them your Tenaments over the Ridge are clever and in good order with Fine Crops growing on them,
                                Whiteings excepted and that I think has the appearance of decay the Houses except the dweling
                            House, are in a Shatter’d condition and want much some repairs—the Spring is gone totally dry and has not for some Months
                            yeilded any water at all, I believe Whiteing does not injure it much by over working the Land—your
                            Brother Charles told me he thought it woud be no bad plan to secure Whitegs Rents, for he was thought to be in but bad
                            cercumstances—Whiteg says he will pay the greater part of what is due in a very short time, I told Him it was expected he
                            woud, that you wantd money and must have it—Moses Collet is Dead and his family intends to move over the mountain in the
                            Spring they have sold their Lease to A Mr Throckmorton and meant to give him Possession this Fall so far as to permit him
                            to sew small grain &c. I did not see Mr Throckmorton but I desired some of his acquaintances to inform him if he
                            had not already obtain’d your consent my opinion was that he never woud, and I told the Colletts, that you woud not agree
                            to any such transfer and if they persisted in it their Lease shoud be forfeited, it seems Mr Throckmorton has already pd
                            the purchase Money all but the back Rents which he was to pay you, my reason for thinking you woud not have Throckmorton
                            for a Tennant, is, that he woud put an overseer & a Number of Negroes on it, which woud soon Cut it down and
                            render it of much less Value than it now is—at present it is a very fine Tenament and while it is occupyd by a farmer or
                            Planter of small force it will remain so—was it mine, I woud not agree to the transfer I believe the Tennant over the
                            Ridge will soon pay their Rents, they say since Specia was in circulation none has fallen to their
                            Share, that they are now getg their Wheat ground and mean to bring it down in Flour for the purpose of payg their Rents
                            with some Tobacco, The Widdow of Wm Bartlett coud not inform me by what means she was to pay hers, she is Sister to the
                            Actg Sheriff of Berkeley—a man of good Character (Mr Crane) she said she woud talk to him and get him to dispose of part
                            of her Estate so as to enable her to pay the Rents, but unless he coud point out some way of doing it, she coud not, she
                            hope’d distress might not be made for some little time to come, for all shoud be done, that coud be done to get the Rents,
                            Abram Swanger sold his Lease to a Colo. Kanady and Kanady inform’d me that his Son who was an officer in the Army had
                            obtain’d your consent, that he woud be down very shortly & pay me the Rents—that he had more than the money due
                            him in Alexandria and that he had intended it for that pupose. Abram Swanger now lives on a Slipe of land in the Barrons
                            of Bull Skin, among your Leases I find no Lease for this place—Swanger it seems is the 3d man who took possession of it—he
                            shewd me a Lease that you gave beank, who lived in Fauquier, but I have forgot the name the Rent on it
                            is £10 a year and the first Rent became due in 1777—Swanger has made good improvements on it, in Houses &c. but
                            appears to have two sub: Tennants these he says are his own family—I asked him if you knew that he was on it, he said he
                            did not know that you did, but that he woud very soon pay the Rents that was due on it and he hoped that you woud be
                            satisfyd with him as a Tennant for had it not been for him it woud not have been setled at all, for those who took it
                            before him soon quitted it without doing any thing, an old man sent Scratchfield who lives on the place Leasd to David
                            Rankins, shewd me Rents from your Brother Saml for his Rents for 7 years—for 1772 & so on to 1778 I think he has
                            the prettiest little plantation I know and the Land very good & free from stone—both he & his wife are
                            very old people. I have very little hopes of your Tennants on this side the Ridge paying much soon, they say and I beleive
                            with Truth that their Crop of Wheat was in a manner tottylly destroyd by the Rust, some talks of paying on Rent &
                            some two this Fall, if they can sell some cattle, or a Horse or mare, others say they will try and make out a little Flour
                            and bring down—all of them are putg in full Crops of Wheat, I was at every plantation or Tennament and I do not see any
                            speedy prospect of getg Money from them they appear as if they coud live themselves but have nothing to spare, there are
                            but few of the old original Tennants now there, they have sold out & left the man in Possession to pay the Rents—
                            I do not find generally that they get much for the Lease when they sell, I beleive the Rents that are due on it they look
                            upon to be a full compensation for giveg it up—old Lewis Lemart tells me most of the changes are for the better, those who
                            left them he thinks coud never have paid— I beleive all your leases are forfeited and I think I may venture to say you
                            will not get much from them soon, unless you make distress & sell what they have—a certain Ezekiel Phillups who is
                            one of the Tennants I am told had his Rents and meant to bring it down so soon as he returnd home he was gone a short
                            journey—I left word for him to pay the sheriff of Fauquier a Land Tax that was due out of the money: I had while over the
                            Ridge, by Riding about two Days, in cloudy & rainy weather contracted a very bad Cold which
                            desorder’d me so much that I was fearfull I was about to be worse, and determened me to push home, I had a violent pain in
                            the Head attended with a fever, and I coud see no comfortable place to be Sick where I was this prevented me from going
                            down to that tract of Land in the neighbourhood of Old Robin Ashby, Lewis Lewart told me he had been on the tract Lately
                            to visit an Old Neighbour of his which was one of the Tennants (Thomson) and he heard him and young Ashby say, they coud
                            not tell what they were to do for money to pay their Rents, for they had not one farthing—I know not how it is but I have
                            been more threatened with Sickness this Summer (Without being laid up all together) than ever I was in my life, Richd
                            Burnett is yet but barely able to creep about he has been sick for many Weeks—I think him Clever in his way, he is a very
                            good natured Peacable inoffensive well behave’d man, and so far as we have been able to judge, will answer the purpose for
                            which he was got, he certainly is a good cook, he appears to be careful active and industrious, with respect to preserveg
                            Pickling &c. he is at no loss, but does these things very Ready & Well—he complains of being lonesome and
                            is always wishg to go up in the Forrest & visit those people who he has lived with & to whom he served his
                            time, he says they were so friendly & good to him that he shall for ever Love them—he keeps himself more distant
                            from the Negroes than most people in his way does, he had I beleive been cautioned by some one before he came here,
                            against Bishops family and he will not have any connection with them, he has never acted altho often  them—been over twice to see John Alton and is
                            pleased with them, I cannot yet judge whether he will continue to live here or not my wife tells him he will have more
                            Society when you come home & more to do, so that his mind will not be wandering after some one to converse with,
                            and that he may spend his time then very agreeable—as to Bateman ( the old Gardner) I have no expectation of his ever
                            seeking another home—indulge him in getg Drunk now and then, and he will be Happy—he is the best Kitchen gardner to be met
                            with—I shall write by this Post to Baltimore Respecting the Wine—I informd you I had the two first Pipes. I think the Fly
                            in Wheat does not grow Worse and I am in hopes it is already as much injured as it will be, I am not singular in this
                            opinion for I hear it spoke by Many. I really am Ignorant my self how to make a kiln for drying Wheat and I cannot yet
                            meet with one who knows much more about it—the kiln shoud be large and some way so connected with the Mill House as to
                            make it convenient for moveg the wheat, and hoistg it from the End in the manner you speak of, but whether by water or
                            other ways I cannot yet say—this house of kiln must be so contrivd as to run no Risque of Fire. I will endeavour to Rent
                            Dows Land—Dow has requested to have the Rufusal of it—woud you chose to have your House in Town Rented out. Stuart I
                            suppose will leave it—his intention is to Purchase a Lott and Build in Alexandria—he is now down with his Father, I
                            suppose procureg the means for that purpose—my Compliments to Mrs Washington inform her Washington & Nelly are in
                            Perfect Health they with their two maids Moll & Ally are the only people that have Escaped being Sick our people
                            are getg better but many of the children still with fevers and Agues—am Sir your very Hbl. Servt
                        
                            Lund Washington
                        
                        
                            P.S. I got one of my Negroes the other Day from Norfolk—he has been there ever since the Seige of
                            york.
                        

                    